Citation Nr: 1603687	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than August 6, 2009 for the grant of service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) by videoconference hearing.  The hearing transcript is associated with the file.  Following the hearing, the Board received additional evidence along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).

During the pendency of this appeal, the Veteran changed his representation to DAV as noted above.  See VA Form 21-22a (December 13, 2013).

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  The RO denied an original claim for service connection for hearing loss in a September 1972 unappealed rating decision, and his petition to reopen the claim in an unappealed February 2003 rating decision.

2.  VA received the Veteran's petition to reopen the previously denied claim for service connection for bilateral hearing loss disability on August 6, 2009; the RO granted the petition to reopened and granted service connection for bilateral hearing loss disability, effective August 6, 2009.

3.  There was no informal or formal claim, or written intent to file a claim, for service connection for bilateral hearing loss disability after the February 2003 denial and prior to the August 6, 2009 claim; clear and unmistakable error is not shown in the September 1972 or February 2003 rating decisions.


CONCLUSION OF LAW

The claim for an effective date earlier than August 6, 2009 for the grant of service connection for bilateral hearing loss disability is without legal merit.  38 U.S.C.A. §§ 5107, 5109A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2015).  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a)  requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VCAA letters dated in September 2009 and April 2010 explained to the Veteran the evidence necessary to substantiate his claim for service connection for hearing loss disability and the evidence necessary to reopen the claim, respectively.  This claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA further met its duty to assist the Veteran.  VA obtained and/or associated all relevant evidence with the record.  VA afforded the Veteran a hearing on appeal.  The record shows that VLJ conducting the hearing on appeal complied with the provisions of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ fully identified the issue on appeal and accepted testimony from the Veteran, who argued that the RO had not considered evidence showing hearing loss at the time of his earlier claims for service connection.  The VLJ accepted testimony from a witness.

Notwithstanding the above, the Board finds that the provisions of the VCAA are not applicable to this earlier effective date claim because the law is dispositive.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Additionally, the VCAA is not applicable to the instant CUE motion for the reason that a CUE motion is not a claim or an application for VA benefits and therefore duties associated with such claims or applications are inapplicable.  See 38 C.F.R. § 20.1411(c), (d) (2015).  See also Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001).

II.  Entitlement to an Earlier Effective Date

The Veteran seeks an earlier effective date for the award of service connection for ischemic heart disease and stroke.  Statements and testimony reflect that he seeks an effective date of July 1972 that coincides with the date he filed his original VA claim.  The Veteran testified that there is CUE in the September 1972 and February 2003 rating decisions that denied an earlier effective date for hearing loss disability and seeks revision of those unappealed rating decisions.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Legal Criteria

Generally, a specific claim in the form prescribed by VA must be filed in order for VA benefits to be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. §§ 3.151, 3.160 (2015). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final disallowance shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(2) (2015).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2015); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997). 

Here, the Veteran filed his initial claim for service connection for service connection for bilateral hearing loss disability on July 17, 1972, more than one year after service separation.

Previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2015).  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To establish a valid CUE revision, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Analysis

Having carefully reviewed the evidence of record, the Board finds that an effective date earlier than August 6, 2009 is not warranted as a matter of law.  VA received a claim to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss on August 6, 2009.  The effective date of service connection where a claim is reopened and allowed after a final denial is the date of the receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  Therefore, the effective date for grant of service connection is appropriately August 6, 2009.  Additionally, CUE is not shown in the September 1972 or February 2003 rating decisions that denied service connection for bilateral hearing loss disability.  Therefore, there is no basis for revision of either decision based on CUE.

In this case, VA received an original claim for service connection for bilateral hearing loss on July 17, 1972.  The RO denied this claim in a September 1972 unappealed rating decision.  The RO subsequently denied the Veteran's petition to reopen the previously denied claim in an unappealed February 2003 rating decision.  The Veteran has not disputed that he did not appeal the September 1972 and February 2003 rating decisions.  Also, a review of the record shows that VA received no new and material evidence prior to the expiration of the appeal periods.  See 38 C.F.R. § 3.156(b).  VA received another petition to reopen the previously denied claim for service connection for bilateral hearing loss disability on August 6, 2009.  The RO granted this petition to reopen and granted service connection for bilateral hearing loss disability, effective August 6, 2009.  See Rating Decision (October 2010).  The record demonstrates no informal or formal claim, or written intent to file a claim, for service connection for bilateral hearing loss disability after the February 2003 denial and prior to the August 6, 2009 claim. 

The Board has considered the evidence submitted by the Veteran in this appeal, which includes duplicate copies of service treatment records, a private medical opinion dated in September 2010, a lay statement from a law school buddy (B.G.) dated in September 2010, and a letter from his physician (B.W.) dated in September 2009 along with private treatment records dated from 1998 to 2009.  Additionally, the Board has considered the Veteran's statements and sworn testimony, along with the testimony of his friend.  However, the Board is constrained in this matter by the applicable laws and regulations.  Moreover, the Board is without authority to grant benefits simply because either the Board or the Veteran might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Accordingly, the claim for an earlier effective date is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To the extent that the Veteran argues that CUE exists in both the 1972 and 2003 rating decisions that denied service connection for bilateral hearing loss disability, the Board finds that CUE was not committed in the September 1972 rating decision or the February 2003 rating decision.

In this case, the record shows that the RO denied the claim for hearing loss disability in September 1972 based on evidence to include service treatment records (STRs) and a September 1972 VA examination report.  STRs included an entrance examination showing mild tone loss bilaterally, worse on the right, and a 35 decibel loss at both 3000 and 4000 Hertz frequencies.  STRs showed no complaints, treatment, or diagnosis for hearing loss.  Report of separation examination dated in August 1969 showed audiometric findings for less than 20 decibels at all frequencies (500, 1000, 3000, and 4000).  No hearing defect was noted at discharge in August 1969 although the Veteran reported a history of hearing loss on the history part of that exam, which the examiner noted existed prior to service.  The 1972 VA examination showed a diagnosis for high frequency bilateral sensorineural hearing loss (65 decibel loss at 2000 Hertz bilaterally).  The RO concluded that defective hearing was not incurred in or aggravated by service.

The RO denied reopening of the claim in a February 2003 rating decision on the basis that new and material evidence has not been submitted to reopen the claim as the new evidence did not link his disorder to service.  The evidence included private treatment records dated 1998 to 2002, which noted bilateral hearing loss.  A July 2002 note indicated "Sudden hearing loss left ear, or uncertain etiology.  One had to consider fistula."

In support of the his contention that CUE exists in the 1972 and 2003 rating decisions that denied service connection for hearing loss disability, the Veteran argues that he had hearing loss disability since the original claim, that hearing tests in connection with his original claim did not conform to the standards of 38 CFR § 3.385 per the private medical opinion of Dr. Panelli dated in September 2010, and decision-makers reliance on the in-service test results coupled with a failure to investigate the discrepancy between entry and separation examinations constitutes error.

The Board finds that the Veteran's arguments are without merit.  First, the claims were not denied either in 1972 or in 2003 because no hearing loss was shown.  Rather, the record shows that the claim for hearing loss was denied because hearing loss was not shown to be incurred in or aggravated by service, and because evidence had not been submitted linking hearing loss to service.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The correct facts in regard to the existence of hearing loss were before the RO at the time of the adverse decisions.

Second, neither Dr Panelli s opinion nor the provisions of 38 CFR 3.385 were in effect at the time of the September 1972 rating decision.  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Also, subsequently developed evidence, such as Dr. Panelli's medical opinion, may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  With respect to 38 C.F.R. § 3.385, because this was not extant at the time of the 1972 decision, it cannot be said that the law was incorrectly applied.  Moreover, the basis for the denial benefits did not stem form whether there existed a hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385, but rather whether the existing hearing loss disorder was linked to service either through incurrence or by aggravation.

Third, because an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE (as it essentially is based upon evidence that was not of record at the time of the earlier rating decision), the Veteran's suggestion that the rating decision in 1972 is clearly erroneous because VA had a duty to investigate the discrepancy between entry and separation examinations is without merit.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). See also, Elkins v. Brown, 8 Vet. App. 391, 396 (1995).

Here, it appears that the Veteran seeks to have the Board reweigh or reevaluate the evidence in order to afford him an earlier effective date.  However, to present a valid claim of CUE, the claimant cannot simply request that the Board do so.  See Crippen v. Brown, 9 Vet. App. 412 (1996).









	(CONTINUED ON NEXT PAGE)


Accordingly, the CUE motion fails because the September 1972 and February 2003 rating decisions were based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


ORDER

An effective date earlier than August 6, 2009 for the grant of service connection for bilateral hearing loss disability is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


